                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

KENNETH JEAN TEAS,                                                      PLAINTIFF
ADC #154512

V.                       CASE NO. 4:19-CV-268-SWW-BD

DOE                                                                   DEFENDANT

                                   JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

      IT IS SO ORDERED this 7th day of August 2019.



                                       /s/Susan Webber Wright
                                       UNITED STATES DISTRICT JUDGE
